                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


JOE ANGEL GOMEZ, INDIVIDUAL-                   §
LY AND AS NEXT FRIEND OF J.L.G.                §
AND J.A.G., MINORS AND AS REP-                 §
RESENTATIVE OF THE ESTATE OF                   §
LINDA OLIVAREZ, DECEASED AND                   §        CIVIL NO. SA-15-CV-00866-JKP
HEIR TO LINDA OLIVAREZ; ANTO-                  §
NIA OLIVAREZ, INDIVIDUALLY                     §
AND AS NEXT FRIEND OF F.F. AND                 §
J.O. MINORS AND HEIR TO LINDA                  §
OLIVAREZ; GILBERT OLIVAREZ,                    §
INDIVIDUALLY AND HEIR TO LIN-
DA OLIVAREZ; XAVIER ANDRADE,
AS NEXT FRIEND OF N.A.A., N.A.A.,
N.A.A. AND X.A. MINORS.; AND ALL
PLAINTIFFS, ALL PLAINTIFFS;

                      Plaintiffs,

v.

FORD MOTOR COMPANY,

                      Defendant.

         ORDER ON DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

       Before the Court is Defendant Ford Motor Company’s Motion for Summary Judgment.

(Doc. No. 247). After due consideration, the Court concludes the motion is DENIED.

       This Court may grant summary judgment only if the movant shows there is no genuine

dispute as to any material fact, and the moving party is entitled to judgment as a matter of law.

Fed. R. Civ. P. 56(a); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986). The mo-

vant bears the initial burden of identifying the portions of the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits that demonstrate the absence

of a triable issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986); Union

Planters Nat’l Leasing v. Woods, 687 F.2d 117, 121 (5th Cir. 1982). To meet its burden, the
moving party must either: (1) present evidence that negates the existence of some material ele-

ment of the nonmoving party’s claim; or (2) point out the nonmoving party lacks sufficient evi-

dence to prove an essential element of its claim. Celotex, 477 U.S. at 331; McKee v. CBF Corp.,

299 F. App’x 426, 428 (5th Cir. 2008). While all evidence and reasonable inferences are viewed

in the light most favorable to the nonmovant, and all disputed facts are resolved in favor of the

nonmovant, the judge’s function “is not ‘to weigh the evidence and determine the truth of the

matter but to determine whether there is a genuine issue for trial.’” Tolan v. Cotton, 572 U.S.

650, 656 (2014) (quoting Anderson, 477 U.S. at 249); see also Boudreaux v. Swift Transp. Co.,

Inc., 402 F.3d 536, 540 (5th Cir. 2005).

       Ford Motor Company moved for summary judgment on one specific ground: Plaintiffs do

not have necessary expert-witness opinion testimony or opinion sufficient to support its causes of

action, and for this reason, it is entitled to summary judgment as a matter of law. The Court finds

a genuine dispute of material fact exists whether the expert report presented constitutes a suffi-

cient opinion to support the asserted causes of action. Accordingly, the Court concludes Ford

Motor Company’s Motion for Summary Judgment must be DENIED.

       It is so ORDERED.

       SIGNED this 3rd day of October 2019.




                                      JASON PULLIAM
                                      UNITED STATES DISTRICT JUDGE




                                                2
